DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to the claims filed 12/21/2020.
Claims 1-4 have been examined.

Priority
Applicant’s claim for the benefit of prior-filed application 13/384118 under 35 U.S.C. 120 which claims benefit of prior-filed application PCT/JP2009/069450 under 35 U.S.C. 365(c) is acknowledged and granted.

Abstract
The abstract of the disclosure is objected to because of the use of self-evident clauses. The first sentence of the Abstract reads "The present invention manages money received from a general user having no bank account, so that the general user is able to make payment, send remittance, receive lottery prize via a network. A deposit amount managing device of the present invention includes a deposit amount storage unit which stores a deposit amount of each of a plurality of users, a deposit amount managing unit which increases or decreases the deposit amount of any of the users in response to a request from a user terminal device, a store terminal device, or an automatic teller machine, and a cash processing unit which generates a account transfer requesting message and transmit the message to a financial institution system to cause the system to receive or disburse cash in order to convert cash to deposit or deposit to cash”. The abstract should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," and in this case “the present invention”. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of managing sports booking (betting) without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and 3 and all claims which depend from it are directed toward an apparatus, and independent claim 4 and all claims which depend from it are directed toward a computer readable medium storing instruction to perform functions/steps. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “store odds variation table data in which a variation in odds on a possible game result of a game is associated with game progress information indicating the progress of the game; and
	a controller which is programmed to execute the processes of:
	(A) receiving the game progress information which is input at an external input device;
	(B) calculating the odds corresponding to the game progress information, based on the game progress information received in the process (A) and the odds variation table data; and
	(C) sending the odds calculated in the process (B) to the user termination device, as the odds information”. 

Claim 3 comprises inter alia the functions or steps of “receiving odds as the odds information from the bookmaker management server, the odds being calculated based on:
	(i) data which is for varying the odds and associated with a variation in the odds on a possible game result of a game and game progress information indicating the progress of the game and (ii) the game progress information, and the terminal device displaying the odds information on the display”.

Claim 4 comprises inter alia the functions or steps of “receive odds information from a bookmaker management server, the program causing the terminal device to execute the processes of:
	receiving odds as the odds information from the bookmaker management server, the odds being calculated based on (i) data which is for varying the odds and associated with a variation in the odds on a possible game result of a game and game progress information indicating the progress of the game and (ii) the game progress information; and displaying the odds information on a display of the terminal device”.

The bolded claim limits are directed toward the abstract idea while the un-bolded claim limits represent additional elements. The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Managing sports booking (betting) is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0163-0171]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claim 2, this claim recites limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Claim 4 recites the use of a “recording medium”. The specification does not  contain examples of “recording medium”. As such, a broad interpretation of recording medium includes both transitory and non-transistor embodiments. Transitory storage medium (such as waves and signals) do not fall within a statutory category of invention because it is not limited to a process, machine, manufacture, or a composition of matter. Instead, they include forms of energy. Energy does not fall within a statutory category since it is clearly not a series of steps or acts to constitute a process, not a mechanical device or combination of mechanical devices to constitute a machine, not a tangible physical article or object which is some form of matter to be a product and constitute a manufacture, and not a composition of two or more substances to constitute a composition of matter. To rectify this deficiency, the recited physical device which stores the software should recite the non-transitory embodiment of the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4 are rejected under 35 U.S.C. 102(e) as being anticipated by Amaitis (PGPub Document No. 20120214575).
As per claim 1, Amaitis teaches a bookmaker management server for sending odds information to a user terminal device, comprising:	a memory which is configured to store odds variation table data in which a variation in odds on a possible game result of a game is associated with game progress information indicating the progress of the game ([0047][0076-0079]); and	a controller which is programmed to execute the processes of:	(A) receiving the game progress information which is input at an external input device ([0113][0123][0128]);	(B) calculating the odds corresponding to the game progress information, based on the game progress information received in the process (A) and the odds variation table data ([0128]); and	(C) sending the odds calculated in the process (B) to the user termination device, as the odds information ([0252][claim 13-15]).

As per claim 2, 
Amaitis teaches the bookmaker management server according to claim 1, further comprising a timer which is configured to measure elapsed time from start of the game, the memory storing odds variation table data in which the game progress information is associated with the elapsed time, and in the process (B), the controller executing a process of calculating the odds corresponding to the game progress information and the elapsed time, based on the game progress information received in the process (A), the elapsed time measured by the timer, and the odds variation table data ([0123]).

As per claim 3, Amaitis teaches a terminal device ([0126] “gaming device”)
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 4, Amaitis teaches a recording medium storing a program ([0080])
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
06/13/2022